UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14C (RULE 14c-101) SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14 (C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) x Definitive Information Statement 310 HOLDINGS, INC. (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: 310 HOLDINGS, INC. 4536 Portage Road, Niagara Falls Ontario, Canada L2E 6A8 To the Shareholders: The purpose of this Information Statement is to inform the holders of record, as of the close of business on September 2, 2009 (the “Record Date”), of shares of the common stock with voting power of 310 Holdings, Inc., a Nevada corporation (the “Company”), that our Board of Directors and a majority shareholder of approximately 52% of our common stock with voting power as of the Record Date have giving written consent as of September 2, 2009, to approve the following: To amend the Company’s Articles of Incorporation to change the Company’s name to “JBI, Inc.” These actions were approved on September 2, 2009, by our Board of Directors and a shareholder who holds a majority of our issued and outstanding voting securities.We anticipate an effective date of October 5, 2009, or as soon thereafter as practicable in accordance applicable law, including the Nevada General Corporation Law (“NGCL”). WE ARE NOT ASKING YOU FOR A PROXY, AND YOU ARE REQUESTED NOT TO SEND US A PROXY. No action is required by you. The accompanying information statement is furnished only to inform our shareholders of the actions described above before they take place in accordance with the NGCL and Rule 14c of the Securities Exchange Act of 1934, as amended. This Information Statement is first mailed to you on or about September 14, 2009. Please feel free to call us at (289) 668-7222 should you have any questions on the enclosed Information Statement. Date: September 2, 2009 For the Board of Directors of 310 HOLDINGS, INC. By: /s/John Bordynuik John Bordynuik Chief Executive Officer and Director THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY 310 HOLDINGS, INC. 4536 Portage Road, Niagara Falls Ontario, Canada L2E 6A8 INFORMATION STATEMENT (Definitive) September 14, 2009 COPIES OF COMMUNICATIONS TO: Anslow & Jaclin, LLP Attn: Gregg E. Jaclin, Esq. 195 Route 9 South, Suite 204
